Citation Nr: 0804535	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO. 06-02 058	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for circulatory disease 
of the hands and feet.

5. Entitlement to service connection for peripheral 
neuropathy.

6. Entitlement to service connection for disability 
manifested by gait ataxia.





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 rating decision by the RO.

In February 2006, the veteran's then-representative, the 
Maryland Department of Veterans Affairs, withdrew from the 
veteran's case. In April 2006, the RO notified that veteran 
that his case was being transferred to the Board and that he 
had 90 days from the date of the notice to appoint a new 
representative. However, to date, he has not done so. 

In July 2006, the veteran was scheduled to have a hearing at 
the Board's Central Office in Washington, D.C. However, he 
did not report for that hearing and has not requested that a 
new one be scheduled. Accordingly, the Board will consider 
the claim, and the hearing will not be rescheduled.

The issues of entitlement to service connection for hearing 
loss disability, tinnitus, and disability manifested gait 
ataxia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On March 27, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw the issue of entitlement 
to service connection for hypertension.
2. On March 27, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw the issue of entitlement 
to service connection for circulatory disease of the hands 
and feet.

3. On March 27, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw the issue of entitlement 
to service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1. With respect to the issue of entitlement to service 
connection for hypertension, the criteria for withdrawal of a 
Substantive Appeal by the veteran have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. With respect to the issue of entitlement to service 
connection for circulatory disease of the hands and feet, the 
criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3. With respect to the issue of entitlement to service 
connection for peripheral neuropathy, the criteria for 
withdrawal of a Substantive Appeal by the veteran have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension; Circulatory Disease; Peripheral Neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the veteran or by his authorized representative. 38 C.F.R. 
§ 20.204 (2007). 

On March 27, 2006, the veteran requested that VA withdraw his 
appeal with respect to the issues of entitlement to service 
connection for hypertension, for circulatory disease of the 
hands and feet; and for peripheral neuropathy. Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review those issues, and they are dismissed.


ORDER

With respect to the issue of service connection for 
hypertension, the appeal is dismissed.

With respect to the issue of service connection for 
circulatory disease of the hands and feet, the appeal is 
dismissed.

With respect to the issue of service connection for 
peripheral neuropathy, the appeal is dismissed


REMAND

The veteran seeks service connection for hearing loss 
disability, tinnitus, and disability manifested gait ataxia.

During counseling at Covenant Counseling Ministries, Inc. in 
June 1996, the veteran reported that he had been a member of 
the National Guard from 1980 to 1992. However, that service 
has not been verified, and no records from that service 


have been requested for association with the claims folder. 
Accordingly, the case is remanded for the following actions:

1. Request that the veteran furnish the 
dates of his participation in the 
National Guard, as well as the unit to 
which he was assigned. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

2. If the veteran identifies the dates of 
his participation in the National Guard 
and his unit of assignment, request his 
service medical records through official 
channels, such as the National Personnel 
Records Center and the State Adjutant 
General's Office. 

Also request that the veteran provide any 
such records he may have in his 
possession.

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. When all of the actions requested in 
parts 1 and 2 have been completed, 
undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations, if deemed 
by the RO/AMC to be appropriate under the 
law. Then readjudicate the issues of 
entitlement to service connection for 
hearing loss disability, tinnitus, and 
for disability manifested by ataxia. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The veteran need 
take no action unless he is notified to do so. It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


